Order entered April 14, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01435-CV

                           IRINA VALENTINA TREST, Appellant

                                                V.

                                  AH4R-TX2, LLC, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-1760-2014

                                            ORDER
       Although we ordered Collin County Clerk Stacey Kemp to file a clerk’s record

containing a copy of all contests to appellant’s affidavit of indigence, the clerk’s record that has

been filed contains no contests. Accordingly, because the record contains no contests, appellant

is allowed to proceed on appeal without prepayment of costs. See TEX. R. APP. P. 20.1(f).

       We note that by letter dated March 6, 2015, we directed appellant to file, within ten days

of the letter, verification that she had requested preparation of the reporter’s record.        We

cautioned her that failure to do so could result in the appeal being submitted without that record.

To date, appellant has not filed the requested verification. Accordingly, we ORDER the appeal

submitted without the reporter’s record. See id. 37.3(c).
       As the clerk’s record has been filed, appellant shall file her brief no later than May 14,

2015. See id. 38.6(a).




                                                    /s/    CRAIG STODDART
                                                           JUSTICE